139 F.3d 905
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Janet HUBERT;  David Booker, Plaintiffs-Appellants,v.CITY OF BURBANK;  Richard Madrid, Sgt., individually & as apeace officer;  Michael Gibbons;  William Taylor;Jerry Gibbons;  Gary Seymour;  MarkYamaguchi;  Tom Kister,Defendants-Appellees.
No. 97-55352.D.C. No. CV-96-03277-SVW-Ex.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 23, 1998.Submitted February 9, 1998.**

Appeal from the United States District Court for the Central District of California Stephen V. Wilson, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Janet Hubert and David Booker appeal from the district court's summary judgment for defendants in their 42 U.S.C. § 1983 action alleging that they were subject to an unreasonable seizure in violation of the Fourth Amendment.  Hubert appeals from the district court's summary judgment for defendants on her claim that defendants used excessive force against her in violation of the Fourth Amendment.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment, see Allen v. City of Los Angeles, 66 F.3d 1052, 1055 (9th Cir.1995), and we affirm.


3
Even accepting appellants' account of events as true, we are unable to conclude, considering the totality of circumstances, that defendants conduct was unreasonable.  See Washington v. Lambert, 98 F.3d 1181, 1185-90 (9th Cir.1996);  Allen, 66 F.3d at 1056-57.


4
Similarly, even accepting appellants' account of events as true, we are unable to conclude that the amount of force used by defendants against Hubert was excessive.  See Liston v. County of Riverside, 120 F.3d 965, 976 (9th Cir.1997);  Eberle v. City of Anaheim, 901 F.2d 814, 820 (9th Cir.1990).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, appellants' request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3